DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record, Peters (US Pub. 20160227340) discloses a sound pickup system comprising: a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to ambient sound that has been picked up by the microphone array; a mounting part on which an electronic device is mounted; and a communication unit that transmits the acoustic signal to the electronic device.  
However, Peters fails to teach the combination of a sound pickup system comprising: an electronic device including: a camera that generates image data by imaging surroundings; and a controller; and a sound pickup device including:  a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to ambient sound that has been picked up by the microphone array; a mounting part on which the electronic device is mounted; a communication unit that transmits the acoustic signal to the electronic device; an optical system that images a region outside an angle of view of the camera of the electronic device; a first movable part that causes a location of the optical system to be movable; and a movement detector that detects an amount of movement of the first movable part, wherein:  the controller: detects a relative location from the camera to the microphone array, based on the amount of movement of the first movable part, associates location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera, based on the relative location from the camera to the microphone array, and determines a sound pickup direction based on the acoustic signal, the image data, and the associated location coordinates.
Regarding independent claim 13, the prior art of record, Baca et al. (US Pub. 20160381459) discloses a sound pickup method for mounting an electronic device on a sound pickup device and picking up target sound, the electronic device including a camera that generates image data by imaging surroundings, and the sound pickup device including: a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to ambient sound that has been picked up by the microphone array; a mounting part on which the electronic device is mounted; a communication unit that transmits the acoustic signal to the electronic device, the sound pickup method comprising: associating location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on a relative location from the camera to the microphone array.  
However, Baca fails to teach the combination of a sound pickup method for mounting an electronic device on a sound pickup device and picking up target sound, the electronic device including a camera that generates image data by imaging surroundings, and the sound pickup device including:  a sound pickup unit that includes a microphone array including a plurality of microphones, the sound pickup unit generating an acoustic signal that corresponds to ambient sound that has been picked up by the microphone array; a mounting part on which the electronic device is mounted; a communication unit that transmits the acoustic signal to the electronic device; an optical system that images a region outside an angle of view of the camera of the electronic device; and a first movable part that causes a location of the optical system to be movable; and the sound pickup method comprising: detecting an amount of movement of the first movable part; detecting a relative location from the camera to the microphone array, based on the amount of movement of the first movable part; associating location coordinates of the ambient sound picked up by the microphone array with location coordinates of the surroundings imaged by the camera based on the relative location from the camera to the microphone array; and determining a direction that the target sound will be picked up in based on the acoustic signal, the image data and the associated location coordinates.  The distinct features, as disclosed in independent claims 1 and 13 render the claims allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571) 270-7697.  The examiner can normally be reached on Monday - Thursday, 8 AM - 4 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL KIM/Primary Examiner, Art Unit 2654